Case 2:19-cr-00214 Document 1 Filed 08/23/19 Page 1 of 2 PagelD #: 1

   

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

UNITED STATES OF AMERICA

v. crmminan no. 2.19 -c02/Y
18 U.S.C. § 1029(a) (2)

 

YVONNE DOZIER

INFORMATION

(Access Device Fraud)
The United States Attorney Charges:

On or about May 11, 2015, at or near Charleston, Kanawha
County, West Virginia, and within the Southern District of West
Virginia, and elsewhere, defendant YVONNE DOZIER, knowingly and
with intent to defraud, used an unauthorized access device as
defined in subsection (e) (3), that is, a U.S. Bank Visa credit
card, XXXX XXXX XXXX 9108 issued by the State of West Virginia for
state purchases, and, by such conduct, from on or about January 1,
2015 and ending on or about December 31, 2015, obtained more than
$1,000 during that period, said use affecting interstate commerce
in that the unauthorized access device transactions were conducted
on the Internet, and monetary payment for unauthorized goods and

services traveled between states.
Case 2:19-cr-00214 Document 1 Filed 08/23/19 Page 2 of 2 PagelD #: 2

In violation

1029 (a) (2).

of Title

By:

18, United States Code, Section

UNITED STATES OF AMERICA

MICHAEL B. STUART
United States Attorney

bk 3A Fer

ERIK S. GOES
Assistant United States Attorney
